Citation Nr: 1232405	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-33 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for chloracne or acneform disease to include as due to exposure to Agent Orange

2.  Entitlement to service connection for hepatitis C.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for passive-aggressive personality disorder.  

4.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder on appeal of a rating decision in January 2006.  

5.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder on appeal of a rating decision in March 2009.

6.  Entitlement to a total disability rating for compensation based on individual unemployability. 

REPRESENTATION

Veteran represented by:	Carol J. Ponton, Private Attorney

WITNESSES AT HEARING ON APPEAL

Veteran and K. B.
ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1967 to November 1969, including service in the Republic of Vietnam.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 1999, in January 2006, and in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO or an Agency of Original Jurisdiction (AOJ)).  

In July 2011, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In March 2012, the Veteran's attorney raised the claim for a total disability rating for compensation based on individual unemployability.

The claim for increase for posttraumatic stress disorder on appeal of a rating decision in March 2009 and the claim for a total disability rating for compensation based on individual unemployability are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  In January 2005 in writing, prior to the promulgation of a decision by the Board, the Veteran withdrew the appeal on claims of service connection fo chloracne or acneform disease and for hepatitis C and application to reopen the claim of service connection for passive-aggressive personality disorder, which were on appeal of a rating decision by the RO in March 1999.

2.  In August 2007, in writing, prior to the promulgation of a decision by the Board, the Veteran withdrew the appeal on the claim for a rating higher than 
50 percent for posttraumatic stress disorder, which was on appeal of a rating decision by the RO in January 2006. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on claims of service connection fo chloracne or acneform disease and for hepatitis C and the application to reopen the claim of service connection for passive-aggressive personality disorder, which were on appeal of a rating decision by the RO in March 1999, have been met; and the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria for withdrawal of a substantive appeal on the claim for a rating higher than 50 percent for posttraumatic stress disorder, which was on appeal of a rating decision by the RO in January 2006, have been met; and the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Where the law is dispositive, the VCAA is not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of an Appeal 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  The withdrawal of the appeal must be in writing.  The withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 

Facts and Analysis

Service connection for Chloracne or Acneform Disease and for Hepatitis C 

The Application to Reopen the Claim of Service Connection for Passive-Aggressive Personality Disorder.  






In a rating decision in March 1999, the RO denied the claims of service connection for chloracne or acneform disease and for hepatitis C and the application to reopen the claim of service connection for passive-aggressive personality disorder.  The Veteran then perfected the appeal of the RO's rating decision by timely filing a substantive appeal after the issuance of the statement of the case, which followed the timely filing of a notice of disagreement, which initiated the appeal.  

On appeal to the Board, in January 2001, the Board remanded the claims for further procedural development.  While the appeal was pending and before the Board promulgated a decision deciding the claims on the merits, in January 2005, in writing, the Veteran withdrew the appeal on all the claims. 

As there is no present allegation of error of fact or law for appellate consideration, the appeal must be dismissed.  38 U.S.C.A. § 7105(d)(5).

A Rating Higher than 50 percent for Posttraumatic Stress Disorder on Appeal of a Rating Decision in January 2006

In rating decision in March 2003, the RO denied a rating higher than 30 percent for posttraumatic stress disorder.  The Veteran then perfected the appeal of the RO's rating decision by timely filing a substantive appeal after the issuance of the statement of the case, which followed the timely filing of a notice of disagreement, which initiated the appeal.  

In the substantive appeal in June 2004, the Veteran stated that a 50 percent rating would satisfy his appeal.  

While on appeal in a rating decision in November 2004, the RO increased the rating to 50 percent, effective December 4, 2001, the date of receipt of the claim for increase.   The RO notified the Veteran that the 50 percent rating was a full grant of the benefit sought and of his right to appeal the 50 percent rating, which the Veteran did not. 


Whereas here, the Veteran expressly limited the appeal to a 50 percent rating, which was granted, the RO was not required to proceed further.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly limits the appeal to a specific rating.).  The rating decision in March 2003 became final and binding.  38 C.F.R. §§ 3.104(a) and 3.160(d).

In January 2005, the Veteran filed a new claim for increase for posttraumatic stress disorder.  In a rating decision in January 2006, the RO denied a rating higher than 50 percent.  The Veteran then perfected the appeal of the RO's rating decision by timely filing a substantive appeal after the issuance of the statement of the case, which followed the timely filing of a notice of disagreement, which initiated the appeal. 

In August 2007, in writing, the Veteran withdrew the appeal for a higher rating for posttraumatic stress disorder, which was on appeal of the rating decision in January 2006. 

As there is no present allegation of error of fact or law for appellate consideration, the appeal of the rating decision in January 2006 is dismissed.  38 U.S.C.A. § 7105(d)(5). 


ORDER

The appeal of the claims of service connection fo chloracne or acneform disease and for hepatitis C and the application to reopen the claim of service connection for passive-aggressive personality disorder, which were on appeal of a rating decision by the RO in March 1999, is dismissed.

The appeal of the claim for a rating higher than 50 percent for posttraumatic stress disorder, which was on appeal of a rating decision by the RO in January 2006, is dismissed. 



REMAND

In September 2008, the Veteran submitted a new claim for increase for posttraumatic stress disorder.  The Veteran was afforded a VA examination in February 2009.  In July 2011, the Veteran testified that he was in a VA compensated work therapy program.  Since the VA examination in February 2009, the evidence suggests a material change in the Veteran's disability and a reexamination is needed to determine the current severity of the disability.

In March 2012, the Veteran's attorney raised the claim for a total disability rating for compensation based on individual unemployability, which is not a separate claim, but a part of the claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the claim has not been adjudicated, further development is necessary under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.  

2.  Afford the Veteran a VA psychiatric examination to determine the current severity of posttraumatic stress disorder.  

The VA examiner is asked to provide an opinion on whether the Veteran is unemployable due to posttraumatic stress disorder, that is, the Veteran is unable to secure or follow a substantial gainful occupation.  

In formulating the opinion, the VA examiner is asked to consider that marginal employment is not substantially gainful employment.  Marginal employment includes employment in a protected environment such as a sheltered workshop. 

The Veteran's file should be made available to the VA examiner. 

3.  After the development has been completed, adjudicate the claim for a rating higher than 50 percent for posttraumatic stress disorder on appeal of a rating decision in March 2009 and the claim for a total disability rating for compensation based on individual unemployability, including on an extraschedular basis under 38 C.F.R. § 4.16(b), if applicable.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


